Banney, J.
By section 530 of the code of civil procedure, 3 •Curwen’s Stat. 2025, which took effect July 1,1853, writs of error and certiorari to reverse, vacate, or modify judgments or final orders in civil cases are abolished; and by other sections .of title 16, the proceeding is authorized to be had by petition in error. Section 602 makes this proceeding applicable to judgments rendered before as well as after the taking effect of that act.
Although this latter proceeding is not far different in its substantial features from the one abolished, yet, as it was deemed of sufficient importance to abolish the one and substitute the other, we do not feel authorized to disregard the express provisions of the enactment by allowing a writ of error to be prosecuted.
The motion of the defendant in error to quash the writ must therefore prevail'.